DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (encompassing claims 1, 2, and 8-25) in the reply filed on 12/16/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/13/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (U.S. 2015/0255557 A1; “Zhu”).
Regarding claim 8, Zhu discloses a device:
A substrate (101, Fig. 13A) having a semiconductor fin (103a, Fig. 13A);
A gate structure crossing the semiconductor fin, wherein the gate structure comprises a high-k dielectric layer (110a, Fig. 13A), a work function metal layer (111a, Fig. 13A) over the high-k dielectric layer, and a gate electrode (112a, Fig. 13A) over the work function metal layer ([0063]);
An isolation structure (108, Fig. 13A) over the substrate and in contact with the gate structure; and
A spacer (107a, Fig. 13A) extending from a sidewall of the isolation structure (108, Fig. 13A) to a sidewall of the work function metal layer (111a, Fig. 13A) of the gate structure ([0063]).
Regarding claim 9, Zhu discloses a portion of the high-k dielectric layer (110a, Fig. 13A) in contact with the spacer (107a, Fig. 13A) is laterally between the isolation structure (108, Fig. 13A) and the high-k dielectric layer.
Regarding claim 10, Zhu discloses the spacer (107a, Fig. 13A) further extends to a sidewall of the high-k dielectric layer (110a, Fig. 13A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2, 8, 14-16, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, and 12 of U.S. Patent No. 10,032,914. 
Claim 1 of the instant application corresponds with claim 8 of the ‘914 patent.
Claim 2 of the instant application corresponds with claim 12 of the ‘914 patent.
Claim 8 of the instant application corresponds with claims 8 and 10 of the ‘914 patent.
Claim 14 of the instant application corresponds with claim 8 of the ‘914 patent.
Claim 15 of the instant application corresponds with claim 8 of the ‘914 patent.
Claim 16 of the instant application corresponds with claim 8 of the ‘914 patent.
Claim 21 of the instant application corresponds with claim 8 of the ‘914 patent.
Claim 22 of the instant application corresponds with claim 8 of the ‘914 patent.
Claim 23 of the instant application corresponds with claim 10 of the ‘914 patent.

Allowable Subject Matter
Claims 11-13, 17-20, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.